298 F.2d 442
Herbert A. MORRISS, Jr., and George C. Howard, Appellants,v.GEORESEARCH, INC., Appellee.
No. 19182.
United States Court of Appeals Fifth Circuit.
January 25, 1962.
Rehearing Denied March 27, 1962.

Appeal from the United States District Court for the Western District of Louisiana; Benjamin C. Dawkins, Jr., Judge.
James A. Van Hook and Hargrove, Guyton & Van Hook, Shreveport, for appellants.
Timothy E. Kelley, Dallas, Tex., L. W. Richey, Jena, Thompson, Knight, Wright & Simmons, Dallas, Tex., Gaharan and Richey, Jena, La., for appellee.
Before TUTTLE, Chief Judge, and RIVES and WISDOM, Circuit Judges.
PER CURIAM.


1
Upon careful consideration of the contentions made by the appellants, we conclude that the judgment of the trial court was correct for the reasons set out in the able opinion written by the District Judge.


2
The judgment is affirmed on the opinion of the trial court. See D.C., 193 F. Supp. 163.